     Case 3:15-cv-00180-JAH-WVG Document 273 Filed 08/27/20 PageID.4067 Page 1 of 1



1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9      KAREN OCAMPO, as personal                         Case No.: 15cv00180 JAH-WVG
       representative of SALOMON
10
       RODRIGUEZ,                                        ORDER WITHDRAWING MOTIONS
11                                      Plaintiff,       IN-LIMINE
12     v.
13
       UNITED STATES OF AMERICA, et. al.
14                                   Defendants.
15
16
              AND RELATED CROSS CLAIM.
17
18
19          Pending before the Court are Plaintiff’s motion to exclude expert witnesses from the
20    courtroom while the other party’s expert witness is testifying (Doc. No. 159) and
21    Defendant’s motion to exclude subsequent remedial measures (Doc. No. 164). The parties
22    notified the court they have reached a settlement in this matter and are taking steps to
23    finalize the settlement. Accordingly, IT IS HEREBY ORDERED the motions are
24    withdrawn.
25    DATED: August 27, 2020
26                                                   _________________________________
27                                                   JOHN A. HOUSTON
                                                     United States District Judge
28

                                                     1
                                                                               15cv00180 JAH-WVG
